                           United States District Court
                                     for the
                           Southern District of Florida

Yoslan Martinez, Plaintiff,              )
                                         )
v.                                       ) Civil Action No. 19-25080-Civ-Scola
                                         )
U.S. Parking, Defendant.                 )

                              Order Dismissing Case
       This matter is before the Court on an independent review of the record.
The Plaintiff initiated this action on December 10, 2019 against Defendant U.S.
Parking. (ECF No. 1.) The Plaintiff’s complaint fails to show that the Court has
subject matter jurisdiction over this action. On December 12, 2019, the Court
referred to Magistrate Judge Torres the Plaintiff’s motion for leave to proceed in
forma pauperis (ECF No. 3) and a 28 U.S.C. § 1915(e)(2) determination as to
whether this case is due to be dismissed (ECF No. 4). Judge Torres denied the
motion because it failed to show “why this Court has subject matter jurisdiction
over the action that warrants in forma pauperis treatment.” (ECF No. 6 at 2.) The
complaint alleges civil rights violations under 42 U.S.C. § 1983 stemming from
his purported termination of employment. (ECF No. 1 at 3.) However, the named
defendant, U.S. Parking, appears to be a private valet service that is not identified
as a state actor or otherwise subject to Section 1983. Treating the pro se
complaint liberally so as to avoid deeming it frivolous, Judge Torres construed
the complaint as alleging discrimination against a private employer in violation
of other federal or state statutes. (ECF No. 6 at 2.) The complaint, which is
ultimately based on a “generic ‘right to work’ claim” still failed to state a
cognizable claim under such a theory. (Id.) Moreover, the complaint “does not
reference the exhaustion of any administrative remedies that would in the
normal course be prerequisites for any such action.” (Id. (citing Crawford v.
Babbitt, 186 F.3d 1322, 1326 (11th Cir. 1999) (administrative exhaustion is a
jurisdictional prerequisite to Title VII actions).) Accordingly, Judge Torres denied
the motion for leave to proceed in forma pauperis on the basis that the Plaintiff
failed to show that the action was not frivolous.
       Judge Torres allowed the Plaintiff to either amend the complaint or show
cause why the action should not be dismissed by no later than February 23,
2020. However, the Plaintiff’s February 19, 2020 “Motion to Show Cause” fails
to adequately cure the defects in the complaint. (ECF No. 10.) The motion, in its
entirety, provides:
        Plaintiff, Yoslan Martinez files this motion to Show Cause. The
        complaint should not be dismissed for lack of subject matter
        jurisdiction. The Federal Court has jurisdiction because Mr.
        Martinez[’s] [rights under the] United States Constitution w[ere]
        violated by the Defendant U.S. Parking, which is the right to work.
        Which is also law by Florida law and the Florida Constitution.
(Id.)
       “[A] district court has the inherent authority to dismiss a patently frivolous
complaint,” even when the plaintiff has paid the required filing fee. Cuyler v.
Aurora Loan Services, LLC, 2012 WL 10488184, at *2 (11th Cir. Dec. 3, 2012).
“A complaint is frivolous where it lacks an arguable basis either in law or in fact.”
Guthrie v. U.S. Government, No. 17-80390, 2017 WL 5479877, at *2 (S.D. Fla.
March 31, 2017) (Middlebrooks, J.) (citations and quotations omitted). Here,
following an opportunity to amend or show cause to avoid dismissal, the
complaint remains without arguable merit in law or in fact. As a result, this case
is dismissed under the Court’s inherent authority.
       The Clerk is instructed to close this case and mail a copy of this order to
the Plaintiff at the address listed below. All pending motions, if any, are denied
as moot.
       Done and ordered, in chambers, at Miami, Florida on March 31, 2020.


                                             ________________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge

Copies to:
Yoslan Martinez
190137925
Miami-Dade County-PDC
Pretrial Detention Center
Inmate Mail/Parcels
1321 NW 13th Street
Miami, FL 33125
